Opinion filed May 14, 2015




                                     In The


        Eleventh Court of Appeals
                                  ___________

                             No. 11-15-00099-CR
                                ___________

                   RODNEY EARL MILLER, Appellant
                                        V.
                     THE STATE OF TEXAS, Appellee


                    On Appeal from the 244th District Court
                              Ector County, Texas
                        Trial Court Cause No. C-29,905


                     MEMORANDUM OPINION
      The documents on file in this case reflect that Rodney Earl Miller, Appellant,
was convicted in 2011 for the offense of sexual assault of a child. In his notice of
appeal, Appellant indicated that he was appealing the trial court’s denial of
Appellant’s request for the appointment of an attorney to represent Appellant in a
proceeding under Chapter 64 of the Texas Code of Criminal Procedure. TEX. CODE
CRIM. PROC. ANN. ch. 64 (West Supp. 2014) (relating to postconviction forensic
DNA testing). We dismiss the appeal.
        This court wrote Appellant on April 29, 2015, and informed him that it did
not appear that a final, appealable order had been entered. We requested that
Appellant respond and show grounds to continue the appeal. Appellant has filed a
response but has not shown grounds upon which this appeal may be continued. The
order from which Appellant attempts to appeal is not an immediately appealable
order, and we have no jurisdiction to consider it at this time. See Gutierrez v. State,
307 S.W.3d 318, 323 (Tex. Crim. App. 2010).                            Consequently, we have no
jurisdiction to entertain this appeal.1 Id.
        This appeal is dismissed for want of jurisdiction.


                                                                   PER CURIAM


May 14, 2015
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




        1
         We note that Appellant’s complaint has become moot; the trial court provided this court with an
order dated May 7, 2015, in which the trial court appointed an attorney to represent Appellant in the Chapter
64 proceeding. See CRIM. PROC. art. 64.01(c).

                                                     2